DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment received on 09/19/2022. Claims 21-23, 25-35, 37-47, 49-59 are currently pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23, 25-35, 37-47, 48-56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shigeta 2018/0068525.

Regarding claim 21, Shigeta discloses a non-transitory computer-readable medium embodying a program that, when executed by at least one computing device, causes the at least one computing device to at least:
determine a first reading of gaming chips (substitute currency 120) based at least in part on a first identification technology (RFID), the first reading comprising a plurality of first counts and a plurality of first values [19-20] [28] [102]; determine a second reading of the gaming chips (image analyzing device 12) based at least in part on a second identification technology (camera 2), the second reading comprising a plurality of second counts and a plurality of second values [102-112] [120]; and in response to a variance (difference in total amount of 120) between the first reading and the second reading, initiate or perform at least one remedial action (verify fraud, stop the game) [135-137]; and identify a patron (player 6with a history of the variance [116-132], (¶ 132 states, “In addition, the control device 14 (integrated with the image analyzing device 12) of the fraud detecting system has a structure capable of extracting an abnormal situation or specifying an individual player 6 at the play position 7 at which winning of a predetermined amount of more is acquired. In such specifying of a player 6, the image of each face is specified with a profit and an identify number (an ID or the like) assigned thereto in the image analyzing device 12. Then, the control device 14 has a warning function for giving a notification of the presence of a specific player in another game table when the specified player 6 leaves a seat and arrives at the another game table. More specifically, a notice is given to a pit manager managing each game table 4 or each table staff (or a dealer), wherein further prevention of an abnormal phenomenon is achieved.”)
Regarding claim 22, Shigeta discloses all of the limitations of claim 21. Shigeta further discloses the remedial action is initiated or performed when the variance is greater than or equal to a threshold (any discrepancy/ incident when difference in total amount of currency) [102-112] [120]
Regarding claim 23, Shigeta discloses all of the limitations of claim 21. Shigeta further discloses the at least one computing device to allow an authorized user (dealer) corresponding to the degree of the variance to resume play as the at least one remedial action [102-112] [120] [135-137].
Regarding claim 25, Shigeta discloses all of the limitations of claim 24. Shigeta further discloses the history of the variance includes a pattern of the variance of the patron or a total amount of the variance [131-132].
Regarding claim 26, Shigeta discloses all of the limitations of claim 21. Shigeta further discloses the at least one computing device to identify a managerial position of an authorized user with a history of the variance of the authorized user [132].
Regarding claim 27, Shigeta discloses all of the limitations of claim 21. Shigeta further discloses the at least one computing device to determine whether a specific statistical property of the variance is greater than or equal to a threshold [131].
Regarding claim 28, Shigeta discloses all of the limitations of claim 21. Shigeta further discloses the at least one computing device to calculate a ratio of a number of games played to the variance [131-132].
Regarding claim 29, Shigeta discloses all of the limitations of claim 21. Shigeta further discloses the first reading is determined for wagered gaming chips, and the second reading is determined for gaming chips moved in/from chip tray (tray 17) [19-20] [28] [102-112] [120].
Regarding claim 30, Shigeta discloses all of the limitations of claim 21. Shigeta further discloses determine an outcome of each game based on playing cards played, and for each game, determine the variance in gaming chips payed to a patron based on the outcome of the game [86-91] [99-102] [141].
Regarding claim 31, Shigeta discloses A non-transitory computer-readable medium embodying a program that, when executed by at least one computing device, causes the at least one computing device to at least: determine a reading of gaming chips that have different shapes and weights  [FIG 20B]according to values of the gaming chips, at least in part by at least one of radio frequency identification (RFID) identification and visual identification, the reading comprising a plurality of counts and a plurality of values; and group the reading according to the value [FIG 20b] [184] [192] [204] [213].
Regarding claim 32, Shigeta discloses all of the limitations of claim 31. Shigeta further discloses the reading is determined by the RFID identification [19-20] [28] [102], and the at least one computing device further configured to determine another reading of gaming chips by the visual identification [102-112] [120].
Regarding claim 33, Shigeta discloses a memory; and at least one computing device coupled to the memory (game recording device 11 with memory) [98-99], the at least one computing device configured to at least: determine a first reading of gaming chips based at least in part on a first identification technology, the first reading comprising a plurality of first counts and a plurality of first values [19-20] [28] [102]; determine a second reading of the gaming chips based at least in part on a second identification technology, the second reading comprising a plurality of second counts and a plurality of second values [102-112] [120]; and in response to a variance between the first reading and the second reading, initiate or perform at least one remedial action [135-137]; and identify a patron (player 6with a history of the variance [116-132], (¶ 132 states, “In addition, the control device 14 (integrated with the image analyzing device 12) of the fraud detecting system has a structure capable of extracting an abnormal situation or specifying an individual player 6 at the play position 7 at which winning of a predetermined amount of more is acquired. In such specifying of a player 6, the image of each face is specified with a profit and an identify number (an ID or the like) assigned thereto in the image analyzing device 12. Then, the control device 14 has a warning function for giving a notification of the presence of a specific player in another game table when the specified player 6 leaves a seat and arrives at the another game table. More specifically, a notice is given to a pit manager managing each game table 4 or each table staff (or a dealer), wherein further prevention of an abnormal phenomenon is achieved.”)

Regarding claim 34, Shigeta discloses all of the limitations of claim 33. Shigeta further discloses the Shigeta further discloses the remedial action is initiated or performed when the variance is greater than or equal to a threshold (any discrepancy/ incident when difference in total amount of currency) [102-112] [120].
Regarding claim 35, Shigeta discloses all of the limitations of claim 33. Shigeta further discloses the at least one computing device to allow an authorized user (dealer) corresponding to the degree of the variance to resume play as the at least one remedial action [102-112] [120] [135-137].
Regarding claim 37, Shigeta discloses all of the limitations of claim 36. Shigeta further discloses the history of the variance includes a pattern of the variance of the patron or a total amount of the variance [131-132].
Regarding claim 38, Shigeta discloses all of the limitations of claim 33. Shigeta further discloses the at least one computing device to identify a managerial position of an authorized user with a history of the variance of the authorized user [132].
Regarding claim 39, Shigeta discloses all of the limitations of claim 33. Shigeta further discloses the at least one computing device to determine whether a specific statistical property of the variance is greater than or equal to a threshold [131].
Regarding claim 40, Shigeta discloses all of the limitations of claim 33. Shigeta further discloses the at least one computing device to calculate a ratio of a number of games played to the variance [131-132].
Regarding claim 41, Shigeta discloses all of the limitations of claim 33. Shigeta further discloses the first reading is determined for wagered gaming chips, and the second reading is determined for gaming chips moved in/from chip tray (tray 17) [19-20] [28] [102-112] [120].
Regarding claim 42, Shigeta discloses all of the limitations of claim 33. Shigeta further discloses determine an outcome of each game based on playing cards played, and for each game, determine the variance in gaming chips payed to a patron based on the outcome of the game [86-91] [99-102] [141].
Regarding claim 43, Shigeta discloses a memory; and at least one computing device coupled to the memory (game recording device 11 with memory) [98-99], the at least one computing device configured to at least: determine a reading of gaming chips that have different shapes according to values of the gaming chips, at least in part by at least one of radio frequency identification (RFID) identification and visual identification, the reading comprising a plurality of counts and a plurality of values; and group the reading according to the value [FIG 20B] [184] [192] [204] [213].
Regarding claim 44, Shigeta discloses all of the limitations of claim 43. Shigeta further discloses the reading is determined by the RFID identification [19-20] [28] [102], and the at least one computing device further configured to determine another reading of gaming chips by the visual identification [102-112] [120].
Regarding claim 45, Shigeta discloses determining, via at least one computing device and based at least in part on a first identification technology, a first reading of gaming chips in a gaming area, the first reading comprising a plurality of first counts and a plurality of first values [19-20][28-[102]; determining, via the at least one computing device and based at least in part on a second identification technology, a second reading of the gaming chips in the gaming area, the second reading comprising a plurality of second counts and a plurality of second values [102-112][120]; and in response to a variance between the first reading and the second reading, initiating or performing, via the at least one computing device, at least one remedial action [135-137]; and identify a patron (player 6with a history of the variance [116-132], (¶ 132 states, “In addition, the control device 14 (integrated with the image analyzing device 12) of the fraud detecting system has a structure capable of extracting an abnormal situation or specifying an individual player 6 at the play position 7 at which winning of a predetermined amount of more is acquired. In such specifying of a player 6, the image of each face is specified with a profit and an identify number (an ID or the like) assigned thereto in the image analyzing device 12. Then, the control device 14 has a warning function for giving a notification of the presence of a specific player in another game table when the specified player 6 leaves a seat and arrives at the another game table. More specifically, a notice is given to a pit manager managing each game table 4 or each table staff (or a dealer), wherein further prevention of an abnormal phenomenon is achieved.”)

Regarding claim 46, Shigeta discloses all of the limitations of claim 45. Shigeta further discloses the remedial action is performed when the variance satisfies a threshold [102-112] [120].
Regarding claim 47, Shigeta discloses all of the limitations of claim 45. Shigeta further discloses allowing an authorized user (dealer) corresponding to the degree of the variance to resume play after ceasing the at least one remedial action [102-112] [120] [135-137].
Regarding claim 49, Shigeta discloses all of the limitations of claim 48. Shigeta further discloses the history of the variance includes at least one of a pattern of the variance of the patron and a total amount of the variance of the patron [131-132].
Regarding claim 50, Shigeta discloses all of the limitations of claim 45. Shigeta further discloses identifying a managerial position of an authorized user with a history of the variance of the authorized user [132].
Regarding claim 51, Shigeta discloses all of the limitations of claim 45. Shigeta further discloses determining whether a specific statistical property of the variance satisfies a threshold [131].
Regarding claim 52, Shigeta discloses all of the limitations of claim 45. Shigeta further discloses calculating a ratio of games played to the variance [131-132].
Regarding claim 53, Shigeta discloses all of the limitations of claim 45. Shigeta further discloses the first reading is determined for wagered gaming chips, and the second reading is determined for gaming chips moved in/from chip tray (tray 17) [102-112] [120].
Regarding claim 54, Shigeta discloses all of the limitations of claim 45. Shigeta further discloses determining an outcome of each game based on playing cards played; and for each game, determining the variance in gaming chips payed to a patron based on the outcome of the game [86-91] [99-102] [141].
Regarding claim 55, Shigeta discloses determining, at least in part by at least one of radio frequency identification (RFID) identification and visual identification, a reading of gaming chips that have different shapes according to values of the gaming chips, the reading comprising a plurality of counts and a plurality of values; and grouping the reading according to the value [FIG 20B] [184] [192] [204] [213].
Regarding claim 56, Shigeta discloses all of the limitations of claim 55. Shigeta further discloses the reading is determined by the RFID identification, and further comprising determining another reading of gaming chips by the visual identification [102-112] [120].
Regarding claim 57, Shigeta discloses all of the limitations of claim 55. Shigeta further discloses the gaming chips that have different shapes (side IDs 126) have different three-dimensional dimensions according to the values of the gaming chips [FIG 21B] [241-269].
Regarding claim 58. Shigeta discloses all of the limitations of claim 55. Shigeta further disclose the gaming chips include a first gaming chip having a first three-dimensional dimension corresponding to a first value and a second gaming chip having a second three-dimensional dimension corresponding to the second value [FIG 21B] [241-269].
Regarding claim 59, Shigeta discloses all of the limitations of claim 55. Shigeta further disclose the first value is different from the second value, the first three-dimensional dimension is a first height of the first gaming chip, the second three-dimensional dimension is a second height of the second gaming chip, and the first height is different from the second height  [FIG 21B] [241-269].

Response to Arguments
Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive. 
In regards to the Applicant’s arguments on page 9/15,  The Applicant alleges Shigeta fails to disclose “The cited portions of Shigeta fail to disclose the specific combination of claim 21. For example, Shigeta fails to disclose “the at least one computing device configured to at least: .. . identify a patron with a history of the variance [between a first reading of gaming chips based on a first identification technology and a second reading of the gaming chips based on a second identification technology],” as in claim 21.” First, based on is a broad limitation, however the language is disclosed in the reference, ¶(¶ 132 states, “In addition, the control device 14 (integrated with the image analyzing device 12) of the fraud detecting system has a structure capable of extracting an abnormal situation or specifying an individual player 6 at the play position 7 at which winning of a predetermined amount of more is acquired. In such specifying of a player 6, the image of each face is specified with a profit and an identify number (an ID or the like) assigned thereto in the image analyzing device 12. Then, the control device 14 has a warning function for giving a notification of the presence of a specific player in another game table when the specified player 6 leaves a seat and arrives at the another game table. More specifically, a notice is given to a pit manager managing each game table 4 or each table staff (or a dealer), wherein further prevention of an abnormal phenomenon is achieved.”). The claims do not limit what a variance is in claim 21, therefore the fraud detecting system of Shigeta discloses the variances of detecting a discrepancy in the substitute currency 120. Further on page 10, the Applicant argues that Shigeta describes identifying a player who is winning abnormally, and not identifying the player involved on the differences in the first and second readings. The Examiner respectfully disagrees, as that is how Shigeta is able to notice any abnormalities, by the differences in the substitute currency 120, and if it is an error it uses learning algorithm to make corrections, and if it is a fraudster, the control device 12 is able to, using the analyzing device 12) to identify the fraudster and notify a manager. Therefore, the Examiner does not find the arguments persuasive. 
In regards to arguments against claims 31-32 on page 10-11, the Applicant alleges that Shigeta does not describe that difference substitute currency have different changes and or weights according to the values of the substitute currency. As stated in the Remarks, Shigeta disclose that different color substitute currency has different metal powder, therefore they would have different weights [see ¶235, 262, 264]. Further the claim states determining that the gaming chips have different shapes, which is clearly disclosed in FIG 20B. The arguments are not found to be persuasive.
In regards to the arguments on page 13/15 for claims 33-42, Shigeta does not disclose  “identify a patron with a history of the variance [between a first reading of gaming chips based on a first identification technology and a second reading of the gaming chips based on a second identification technology]. As stated above, however the language is disclosed in the reference, ¶(¶ 132 states, “In addition, the control device 14 (integrated with the image analyzing device 12) of the fraud detecting system has a structure capable of extracting an abnormal situation or specifying an individual player 6 at the play position 7 at which winning of a predetermined amount of more is acquired. In such specifying of a player 6, the image of each face is specified with a profit and an identify number (an ID or the like) assigned thereto in the image analyzing device 12. Then, the control device 14 has a warning function for giving a notification of the presence of a specific player in another game table when the specified player 6 leaves a seat and arrives at the another game table. More specifically, a notice is given to a pit manager managing each game table 4 or each table staff (or a dealer), wherein further prevention of an abnormal phenomenon is achieved.”).
Further in regards to claims 55-56, Shiegta discloses gaming chips have different shapes, which is clearly disclosed in FIG 20B. The arguments are not found to be persuasive.
New claims 57-59 are furthermore rejected by Shigeta. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032. The examiner can normally be reached 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASIFA HABIB/Examiner, Art Unit 2887    

/THIEN M LE/Primary Examiner, Art Unit 2887